                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF WISCONSIN

 DONTA JENKINS,

          Plaintiff,                                                       ORDER
    v.
                                                                    Appeal No. 19-1119
 JASEN MILLER, JAMIE GOHDE, LUCAS WEBER,                           Case No. 17-cv-25-bbc
 MICHAEL DITTMAN, SHAWN TOBIE,
 ANDREW JEZUIT, RONALD SWENSON,
 LINDSAY WALKER and CHRISTOPHER BORTZ,

          Defendants.


         On January 18, 2019, the court entered an order allowing plaintiff Donta Jenkins leave

to proceed in forma pauperis on appeal and assessing plaintiff initial partial payments of $14.45

for appeal no. 19-1119. Dkt. #70. On January 24, Jenkins filed a declaration that he is unable

to pay the $14.45 initial partial payment assessed to him for filing the appeal. In support of

his declaration, Jenkins also submitted a trust fund account statement covering from July 23,

2018 through January 23, 2019. Dkt. #71-1. Jenkins indicates in his declaration that he

currently has no funds in either his regular or release account to pay the $14.45 initial partial

payment for filing this appeal.

         After considering Jenkins declaration and updated trust fund account statement, it

appears that Jenkins presently has no means with which to pay the appeal filing fee or to make

the $14.45 initial partial appeal payment. Under these circumstances, Jenkins is not required

to make an initial partial payment. 28 U.S.C. § 1915(b)(4). See also Sultan v. Fenoglio, 775 F.3d

888, 890 (7th Cir. 2015) (concluding that prisoner had no means to pay initial partial payment

when prisoner administrators failed to comply with prisoner’s request to forward payment to

the court). But Jenkins is advised that the full $505 appeal filing fee remains his obligation.
                                          ORDER

       IT IS ORDERED that I find that plaintiff Donta Jenkins has no means to pay the

$14.45 initial partial appeal filing fee. However, Jenkins remains responsible for paying the

$505 appeal filing fee.




              Entered this 31st day of January, 2019.

                                   BY THE COURT:


                                   /s/
                                   PETER OPPENEER
                                   Magistrate Judge




                                             2
